Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 9-15 in the reply filed on 6/14/2022 is acknowledged.  The traversal is on the ground(s) that the lack of unity requirement is lacking because there is unity of the invention.  Applicants do not agree that Cooprider (US 2006/0147636) reads on the STF.  Applicants believe that Cooprider explicitly teaches away from the technical feature of Claim 1. This is not found persuasive because Cooprider discloses the STF and when the STF is shown in the art, there can be no unity of invention. Examination of all claimed invention would place an undue burden on the Examiner already limited in examination time.  Therefore, the lack of unity requirement is reasonable, proper and made FINAL.

Information Disclosure Statement
Acknowledgement is made of the information disclosure statement (IDS) filed 12/31/2020 which fails to comply with 37 CFR 1.98(a)(2), which requires a complete legible copy of each cited foreign patent document.  WO2015/064685 and JP2002263549 have been crossed out on the IDS because the drawings are missing.  In good faith, a complete copy of each document has been supplied by the Examiner.

Specification
The abstract of the disclosure is objected to because the abstract should be a single paragraph on a clean sheet.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, Applicants recite the tension rollers in the description of the transfer member.  Thus, it is unclear if Applicants intend for the tension rollers to form a part of the instantly claimed invention?  If yes, then Applicants should positively recite --a pair of tension rollers-- prior to discussion of the mechanism comprising guide member.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 11, Applicants recite what the purpose of the controller which lends itself to  process limitation not structural limitation.  Applicants are advised to utilized --configured to-- language to overcome the rejection.
In claim 12, Applicants recite what the purpose of the guide member which lends itself to  process limitation not structural limitation.  Applicants are advised to utilized --configured to-- language to overcome the rejection.
In claim 13, Applicants recite what the purpose of the mechanism/guide member which lends itself to process limitation not structural limitation.  Applicants are advised to utilized --configured to-- language to overcome the rejection.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Transfer member in claims 9, 10, 12, and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim Interpretation-112(f) Applied only
The transfer member invokes the provisions of 35 U.S.C. 112(f) and the transfer member has been interpreted to be a transfer roll (3) in accordance with the disclosure [0022] or a gravure or anilox roll (30) in accordance with the disclosure [0027] or any art recognized equivalent transfer structure.

	
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

                                                     Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braun (US 5,413,806).
Braun provides a substrate coating system comprising a transfer member (13; see Figs. 1 and 2) to transfer a substance to a substrate under tension (col. 6, lines 42-55; col. 8, lines 60+) which appears via backup roll (12) and take-up roll or bridle (36); a mechanism, mounted relative to the transfer member, comprising a guide member (38; col. 4, lines 65-col. 5, line 12) to move between a first position and a second position; wherein, in the first position, the guide member is disengaged from the substrate, and in the second position, the guide member is engaged with the substrate to lift a portion of the substrate away from the transfer member and avoid transfer of the substance from the transfer member to the lifted portion of the substrate.
Regarding claim 10, the system comprises a controller (48; col. 6, lines 56-64) to control the mechanism and change a relative position of the guide member and the transfer member.
Regarding claims 11-13, these claims have been given no patentable weight as they do not clearly recite structural limitations.  However, it should be noted that the controller is able to control the mechanism and change position of the guide member.  The guide member (38) appears to be upstream or located prior to the transfer member (13).  The mechanism would be capable of preventing contact of the guide member with the transfer member to avoid transfer of substance to the guide member. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Braun (US 5,413,806) in view of Kiyohara et al (WO2015/064685).
Braun provides a substrate coating system comprising a transfer member (13; see Figs. 1 and 2) to transfer a substance to a substrate under tension (col. 6, lines 42-55; col. 8, lines 60+) which appears via backup roll (12) and take-up roll or bridle (36); a mechanism, mounted relative to the transfer member, comprising a guide member (38; col. 4, lines 65-col. 5, line 12) to move between a first position and a second position; wherein, in the first position, the guide member is disengaged from the substrate, and in the second position, the guide member is engaged with the substrate to lift a portion of the substrate away from the transfer member and avoid transfer of the substance from the transfer member to the lifted portion of the substrate. Braun is silent concerning the transfer member (13) being a gravure or anilox roller.  However, Kiyohara provides in a substrate coating system having a transfer member comprising a gravure roller (40; see Fig. 5a; abstract) which is used with a mechanism comprising a guide member (44) to effect engagement and disengagement of a substrate with respect to the transfer member to provide a desired pattern (i.e., continuous or discontinuous) on the substrate.  In light of the teachings of Kiyohara, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a transfer member being a gravure roll in the Braun substrate coating system in order to provide a desired pattern (i.e., continuous or discontinuous) on the substrate.  
Regarding claim 10, the system comprises a controller (see Braun 48; col. 6, lines 56-64) to control the mechanism and change a relative position of the guide member and the transfer member.
Regarding claims 11-13, these claims have been given no patentable weight as they do not clearly recite structural limitations.  However, it should be noted that the Braun controller is able to control the mechanism and change position of the guide member.  The Braun guide member (38) appears to be upstream or located prior to the transfer member (13).  The mechanism would be capable of preventing contact of the guide member with the transfer member to avoid transfer of substance to the guide member. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patent sets forth a stripper device used to remove or lift a substrate away from a drum:  Behun (US4080159).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                            

le
6/18/2022